DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-27 are pending.
Claims 7, 12, 17, 22, and 27 are withdrawn from further consideration as being directed to non-elected inventions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-11, 13-16, 18-21, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japanese Publication 2004-284158 to Hashimoto et al. cited in Information Disclosure Statement filed 24 July 2020 (herein Hashimoto, see machine translation) in view of WIPO Publication WO2016/117706 to Matsuzaki et al. (herein Matsuzaki, U.S. Pre-grant Publication 2018/0016405 is being used as an English equivalent).
Regarding claim 1-6, 8-11, 13-16, 18-21, and 23-26, Hashimoto teaches a hard coat film having a hard coat layer on a plastic base film (page 1, top) wherein the hard coat layer is formed from an ionizing radiation curable resin, the plastic base film is a thermoplastic cyclic olefin film, and the two are joined by a primer layer (page 3, top).  Hashimoto teaches that the primer layer is made of an olefin copolymer grafted with a polar monomer (page 3, bottom) which meets the claimed limitations of a modified polyolefin resin.  Hashimoto teaches that the primer layer is applied using a solvent via bar coating to a thickness of 0.1 to 3.0 µm (page 4, bottom).  Hashimoto also teaches that the ionizing radiation curable resin of the hard coat film is one having acrylate-based functional groups (page 5, middle) wherein the structure can include tri-functional or higher acryloxy monomers such as trimethylolpropane tri(meth)acrylate and pentaerythritol tri(meth)acrylate (page 5, middle) [claims 6, 11, 16, 21, and 26].  The inventive examples of Hashimoto use identical materials to the inventive examples disclosed in the instant specification (instant specification, pages 23-56), specifically Unistol P-901 (page 5, bottom).
Hashimoto teaches that the primer layer is dried after coating (page 5, bottom); however, Hashimoto is silent as to the details of the drying process.
Matsuzaki teaches a hard coat film comprising a hard coat layer via an easy-bonding layer on a cycloolefin film (abstract).  The inventive examples of Matsuzaki apply the easy-bonding layer via a bar coater and dry the coating in a drying furnace for 1 minute at 90°C (paragraph 0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primer layer drying process of Hashimoto to use the conditions taught by Matsuzaki because it is the use of a known technique to improve a similar product in the same way.  See MPEP 2143(I)(C).
Regarding the properties of the primer layer recited in the instant claims, because the primer coat of Hashimoto as modified according to Matsuzaki is made using substantially similar materials and a substantially similar process to achieve substantially the same structure as the primer layer of the instant invention, one of ordinary skill in the art would reasonably expect the two to have substantially similar properties or properties that, at a minimum overlap.
Response to Amendment
In view of Applicant’s amendments filed 7 June 2022, previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are hereby withdrawn.  New grounds of rejection are set forth above.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783